DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka et al. (U.S. Patent No. 5,919,422).
Yamanaka discloses an air cleaning apparatus comprising: 
A collection filter (222 and 226) made of light transmitting material (i.e. glass) that collects dust, as a woven glass fiber fabric will collect dust (column 30, lines 45-55); 
A first ultraviolet light emitter that irradiates the collection filter with ultraviolet light having a first wavelength (column 31, lines 1-12); and 
A photocatalyst supporting filter (224) that supports a photocatalyst exhibiting photocatalytic activity by the ultraviolet light having the first wavelength and collects the dust (column 30, lines 57-68), wherein the collection filter transmits the ultraviolet light having the first wavelength (column 31, lines 2-6), and the ultraviolet light having the 

Concerning claim 4, Yamanaka further discloses that the collection filter and the photocatalyst supporting filter are stacked in contact with each other (Figure 22).

With respect to claim 10, Yamanaka also discloses that the air flows from a side of the photocatalyst supporting filter (224) to a side of the collection filter (222 or 226) as set forth in column 31, lines 9-12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa (Japanese Document No. JP 2005342509A) in view of Yamanaka et al. (U.S. Patent No. 5,919,422).
For purposes of this Office Action, it is first noted that the English Translation of Miyagawa will be referenced herein.
Miyagawa discloses an air cleaning apparatus comprising:

A photocatalyst filter (5) that supports a photocatalyst exhibiting photocatalytic activity by the ultraviolet light having the first wavelength as set forth in paragraph 20.  See Figure 1.
Miyagawa does not appear to disclose a collection filter made of a light transmitting material that is stacked in contact with the photocatalyst supporting filter such that the ultraviolet light irradiates the collection filter, passes through said collection filter, and is irradiated to the photocatalyst supporting filter.  Nonetheless, Yamanaka, as set forth above, discloses an analogous air cleaning apparatus in which the collection filter (222 and 226) made of a light transmitting material (column 31, lines 1-10) that is stacked (Figure 22) in contact with the photocatalyst supporting filter (224) such that the ultraviolet light irradiates the collection filter, passes through said collection filter, and is irradiated to the photocatalyst supporting filter (column 31, lines 1-25) is provided in such a configuration in order to utilize a photoconductor that allows the UV light to run with the same efficiency but at a less power (column 3, lines 25-41).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize the collection filter, photocatalyst supporting filter configuration of Yamanaka in the apparatus of Miyagawa in order to utilize a photoconductor collection filter that allows the UV light to run with the same efficiency but at a less power as exemplified by Yamanaka.  Therefore, claims 1, 2 and 4 are met by Miyagawa in view of Yamanaka.

.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (U.S. Patent No. 5,919,422) in view of Ushiyama (Japanese Document No. JP 2000005629).
Yamanaka is relied upon as set forth above.  Yamanaka does not appear to disclose that the collection filter is a positively charged nonwoven fabric.  Ushiyama discloses an air cleaning apparatus that includes a collection filter (2) and a blower (1) to provide a portable, small and efficient air cleaner.  The reference continues to disclose that the collection filter is a positively charged nonwoven fabric; as a positively charged nonwoven fabric is advantageous for collecting negatively charged fine substances (See Figure 1 and abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize a positively charged nonwoven fabric as the collection filter in Yamanaka in order to advantageously collect negatively charged fine substances as exemplified by Ushiyama.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa (Japanese Document No. JP 2005342509A) in view of Yamanaka et al. (U.S. Patent No. 5,919,422) as applied to claim 6 above, and further in view of Son et al. (U.S. Publication No. 2015/0174528).
Miyagawa is relied upon as set forth above.  Miyagawa does not appear to disclose that the first wavelength is between 250 and 280 nm, and the second wavelength is between 360 and 380 nm.  Son discloses an air cleaning apparatus that utilizes ultraviolet light to purify and excite a photocatalytic material on a filter (abstract).  The reference continues to disclose that the apparatus utilizes ultraviolet light at a first wavelength between 250 and 280 nm (paragraph 35), and a second wavelength between 360 and 380 nm (paragraph 34).  Son discloses that the ultraviolet light at a wavelength from 360-380 nm is more beneficial for activating the photocatalyst, and the ultraviolet light emitted at a wavelength between 250 and 280 nm destroys the cells walls and cell membranes of harmful bacteria (paragraphs 34 and 35).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to emit the first wavelength of Miyagawa between 250 and 280 nm, and emit the ultraviolet light at the second wavelength between 360 and 380 nm in order to destroy the cells walls and cell membranes of harmful bacteria and advantageously activate the photocatalyst on the filter at the appropriate wavelength as exemplified by Son.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KEVIN JOYNER/           Primary Examiner, Art Unit 1799